DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ent et al. (US 20180188774 A1) in view of Perelli (US 20180188780 A1) further in view of Kummer et al. (US 20180232010 A1).
	Regarding Claim 1, Ent teaches an apparatus (Ent Abst: An apparatus) comprising:
a processor (Ent Abst: a processor);
memory accessible to the processor (Ent Abst: memory accessible by the processor);
a first housing that comprises opposing end edges, opposing side edges and a first display (Ent Abst: a second housing that includes a keyboard and a second display);
a second housing that comprises a second display (Ent Abst: a first housing that includes a first display; [0036] the left and right palm rest surfaces may be defined by respective x and y dimensions as well as a spacing therebetween. Where a device does not include a touch input surface such as the touch input surface 123, the frontal surface 122 may extend in the y direction approximately from a left side of the keyboard housing 120 to a right side of the keyboard housing);
Ent does not but Perelli teaches 
a third housing (Perelli [0030] a palm rest housing that is foldable);
Ent or Perelli does not but Kummer teaches 
a rail that guides translation of the first housing with respect to the second housing (Kummer [0017] actuator 108 may be depressed or otherwise engaged by a user in order to mechanically cause the second screen portion 106 to be partially extended from the housing 102);
Ent further teaches 
a first hinge assembly that operatively couples the first housing and the second housing (Ent Abst: a hinge assembly that operatively couples the first housing to the second housing); and
Perelli further teaches
a second hinge assembly that pivotably couples the second housing and the third housing (Perelli [0030] a hinge assembly can allow for folding the palm rest housing where the fold may be made between the palm rest housing and a keyboard housing). 
Perelli discloses a computing device with elastomeric hinge assembly, which is analogous to the present patent application.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Ent to incorporate the teachings of Perelli, and apply the third housing and the second hinge assembly, as taught by Perelli into the multiple display device with a hinge assembly allows for orienting one portion with respect to another portion. 
Doing so would allow for orienting one portion with respect to another portion for the multiple display device.
Kummer discloses devices and methods for providing an extendable screen in a portable communications device, which is analogous to the present patent application.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Ent to incorporate the teachings of Kummer, and apply the expanded orientation display configuration, as taught by Kummer into the multiple display device with a hinge assembly allows for orienting one portion with respect to another portion. 
Doing so would allow for the creation of devices that are increasingly portable that still provide a quality, high resolution display for the multiple display device.

Regarding Claim 2, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches comprising circuitry that controls orientation of an image rendered to the first display responsive to rotation of the first housing via the first hinge assembly (Ent [0045] a device can include a mini-display that is operatively coupled to circuitry of the device; [0075] the mini-display unit 260 may change its orientation responsive to a transition of the device from a closed orientation to an open orientation).

Regarding Claim 3, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 2, and further teaches wherein, for a controlled change in the orientation of the image rendered to the first display, the circuitry maintains an orientation of an image rendered to the second display (Kummer [0025] the example combined display surface represented by FIG. 1D continues to provide a graphical presentation on the first display screen portion 104, while also providing a presentation of additional graphical elements on the second display screen portion 106). The same motivation as Claim 1 applies here.

Regarding Claim 4, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches comprising circuitry, wherein in a translated position of the first housing with respect to the second housing, the circuitry renders images to the first display and the second display with a common orientation (Ent [0085] a biasing mechanism may be operatively coupled to a display housing such that movement of the display housing may cause the biasing mechanism to tilt a mini-display unit in one direction (e.g., for deployment) and/or in another direction (e.g., for storage)).

Regarding Claim 5, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches comprising circuitry that renders an image to the first display in a first tent orientation and that renders images to the first display and the second display in a second tent orientation (Ent [0038] it may correspond to a “tent” orientation where the display 144 faces outwardly for viewing on one side of the tent and the keyboard 124 of the keyboard housing 120 faces outwardly on the other side of the tent; [0075] a closed, clamshell orientation where the display 244 faces keys of the keyboard 224 of the keyboard housing 220).

Regarding Claim 6, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 5, and further teaches wherein, in the first tent orientation, the first display is exposed and the second display is hidden by the first display and wherein, in the second tent orientation, the first display and the second display are exposed and face different directions (Ent [0079] the mini-display is a flexible component that can include a U-turn such that a portion of the mini-display faces one direction and another portion of the mini-display faces another direction; [0116] FIG. 15 shows the device 1400 in a closed orientation (e.g., a closed clamshell orientation) where the display housing 1440 includes a back side 1445 where the transparent window 1446 allows for seeing through a portion of the display housing 1440 and, for example, viewing of the mini-display 1464).

Regarding Claim 7, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 6, and further teaches in the first tent orientation, one of the opposing edges of the first housing and the third housing define contact support surfaces and, wherein, in the second tent orientation, the one of the opposing edges of the first housing and the third housing define contact support surfaces (Perelli [0046] As an example, the device 200 can include a first laptop mode and a second laptop that are distinguished by the orientation of the palm rest housing 260 with respect to the keyboard housing 250. In such an example, in the first laptop mode, the palm rest housing 260 and the keyboard housing 250 form a planar two-piece housing (see, e.g., label 220 of FIG. 2, where the housings 250 and 260 may be oriented in a planar manner); and, in the second laptop mode, the palm rest housing 260 and the keyboard housing 250 are stacked (see, e.g., the orientation 5)).The same motivation as Claim 1 applies here.

Regarding Claim 8, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 7, and further teaches wherein, in the first tent orientation, a bottom surface of the third housing defines one of the contact support surfaces and wherein, in the second tent orientation, an edge of the third housing defines one of the contact support surfaces (Perelli [0046] As an example, the device 200 can include a first laptop mode and a second laptop that are distinguished by the orientation of the palm rest housing 260 with respect to the keyboard housing 250. In such an example, in the first laptop mode, the palm rest housing 260 and the keyboard housing 250 form a planar two-piece housing (see, e.g., label 220 of FIG. 2, where the housings 250 and 260 may be oriented in a planar manner); and, in the second laptop mode, the palm rest housing 260 and the keyboard housing 250 are stacked (see, e.g., the orientation 5)).The same motivation as Claim 1 applies here.

Regarding Claim 9, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches wherein the second housing comprises an area defined by a width and a height, wherein the height is less than a distance between the opposing edges of the first housing (Ent [0050] a keyboard housing and/or a main display housing may include a transparent window through which a mini-display or mini-displays may be visible).

Regarding Claim 10, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches wherein the rail is operatively coupled to the first hinge assembly (Kummer [0017] actuator 108 may be depressed or otherwise engaged by a user in order to mechanically cause the second screen portion 106 to be partially extended from the housing 102. Once second screen portion 106 is partially extended, a user may grip some portion of the second screen portion 106—or some member attached thereto—in order to fully extend the second screen portion 106 from the housing 102). The same motivation as Claim 1 applies here.

Regarding Claim 11, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches wherein, in a closed clamshell orientation, the first display and the second display are not exposed, wherein, in an open clamshell orientation, the first display is exposed (Ent [0053] a portion of a display of the display side of the removable keyboard can be utilized for notifications, etc. and be visible through the transparent window of the keyboard housing (e.g., in a closed clamshell orientation of the device)), and wherein, in an open extended display clamshell orientation, the first display and the second display are exposed and the first display is positioned above the second display (Ent [0088] FIG. 3 also shows an example device 300 where a mini-display unit 360 with a mini-display 364 is disposed as part of a hinge assembly 332 that operatively couples the display housing 340 to the keyboard housing 320. In such an example, the mini-display unit 360 may be oriented at an angle for viewing when the device 300 is in an open orientation). The same motivation as Claim 1 applies here.

Regarding Claim 12, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches wherein, in a tablet orientation, the first housing is anti- parallel to the third housing and the second housing is disposed between the first housing and the third housing (Perelli [0059] FIG. 4 shows the device 200 in various example orientations labeled A, B, C, D and E, which correspond to the example orientations A, B, C, D and E of FIG. 3). The same motivation as Claim 1 applies here.

Regarding Claim 13, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches comprising circuitry that activates the second display responsive to translation of the first housing that translates the first housing away from the second housing (Kummer [0029] FIG. 2B depicts the communications device 100, in which the second display screen portion 106 is partially extended. As described above, in at least one embodiment, the second display screen portion 106 may be partially extended based on an actuation of the actuator 108 by a user. A user may grip an edge of the second display screen portion 106 in order to fully extend it. In at least one embodiment, display screen portion 106 may have a non-screen edge portion (not depicted) along at least of a portion of the outer edge). The same motivation as Claim 1 applies here.

Regarding Claim 14, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 13, and further teaches wherein the circuitry deactivates the second display responsive to translation of the first housing that translates the first housing toward the second housing (Kummer [0027] The device 100 also includes a second display screen portion 106 which is in a retracted position, and is fully enclosed within the housing 102, below the first display screen portion 104. In this configuration, all graphical display is provided at the first display screen portion 104 and the device is configured for maximum portability). The same motivation as Claim 1 applies here.

Regarding Claim 15, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches wherein, in a tent orientation, the first display and the second display are exposed and the second housing forms an angle with the third housing that is less than 180 degrees (Perelli [0058] FIG. 3 shows the device 200 in various example orientations A, B, C, D, and E. The orientation A may be a standard laptop orientation of the housings 240, 250 and 260). The same motivation as Claim 1 applies here.

Regarding Claim 16, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches wherein, in a tent orientation, the first display and the second display are exposed and face a common direction (Ent [0041] The orientation 109 may be a planar orientation where the angle Φ is about 180 degrees such that a normal outward vector N.sub.1 of the keyboard 124 of the keyboard housing 120 and a normal outward vector N.sub.2 of the display 144 of the display housing 140 are oriented in approximately the same pointing directions).

Regarding Claim 17, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches wherein the third housing comprises the processor, the memory and a keyboard (Ent [0037] A palm rest surface can allow a user to rest a palm or palms while the user may type (e.g., touch type) using keys of a keyboard that is part of a keyboard housing).
Ent discloses a multiple display, which is analogous to the present patent application.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Ent to incorporate the teachings of Ent, and modify the palm rest housing to includ the keyboard, as taught by Ent into the multiple display device with a hinge assembly allows for orienting one portion with respect to another portion. 
Doing so would allow a display portion being oriented with respect to a keyboard portion for the multiple display device.

Regarding Claim 18, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches wherein the first housing defines a recess for at least a portion of the second housing (Ent [0154] the first housing and second housing can have a closed, clamshell orientation where the second display is seated in the recess).

Regarding Claim 19, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches wherein the first housing defines a recess for at least a portion of the rail (Ent [0084] the mini-display unit 260 is lifted up from the recess 231 of the keyboard housing 220 noting that the mini-display unit 260 may be operatively coupled to the display housing 240 and one or more hinges may allow for angling the display housing 240 with respect to the keyboard housing 22).

Regarding Claim 20, Ent in view of Perelli further in view of Kummer teaches the apparatus of claim 1, and further teaches comprising a kickstand (Perelli [0060] FIG. 5 shows the device 200 in various example orientations as well as including a display stand 227, which may be operatively coupled to the keyboard housing 250 or, alternatively or additionally, to the display housing 240 or, alternatively or additionally, to the palm rest housing 260). The same motivation as Claim 1 applies here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611